DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/09/2022 has been entered. Claims 1, 10 and 20 have been amended. Claims 13-15 have been cancelled and claims 21-23 are new additions. Claims 1-12 and 16-23 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (US 2016/0144667 A1), in view of Oba (US 2018/0319219 A1 – of record, used as English translation for JP 2018188009A), in view of Mukai (US 2010/0252159A1 – of record).
Figures: The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claim 1, Iwatani discloses a tire and tread pattern suitable for achieving good on-snow performance by ensuring a satisfactorily large groove area by main grooves and lateral grooves, as well as good-on ice performance by an edge effect caused by sipes; to include solving a problem of excessive wear in the center position of the tread, see [0003[, [0007].
The tread pattern is configured to have a tread portion having a plurality of main grooves 2 continuously extending in a tire circumferential direction, a land portion 3a, 3b adjacent to one or more main grooves among the plurality of main grooves 2, and a pair of shoulder land portions 3 that sandwich the land portions 3a, 3b and the plurality of main grooves 2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

While Iwatani discloses the land portions 3a, 3b have lateral grooves 4 disposed thereon; it does not disclose the claimed configuration of the lateral grooves. However, as Iwatani discloses the lateral grooves 4 are suitable for providing good on-snow and on-ice performance one would seek tread designs which further enhances snow and ice performance.
  Oba discloses a tire and tread pattern suitable for improving snow performance while maintaining steering stability on dry roads, see [0001]. The tread pattern is configured to have lateral grooves 17 which extend from an inboard shoulder main groove 4 in a tire axial direction, where each of the lateral grooves 17 has a first portion communicating with the main groove, and a second portion connected to the first portion, and the first portion has a larger groove width than the second portion.

    PNG
    media_image2.png
    266
    548
    media_image2.png
    Greyscale

Oba discloses such a configuration allows for strongly compressed snow columns which improves snow driving performance, see [0049].
Mukai discloses a tire and tread pattern suitable for running on dry pavements as well as snowy/icy pavements, see [0001]. The tread pattern is configured to have a lateral groove 31, include a tie bar 32 – (construed as a first portion), which has a sipe 33 disposed thereon. The tie bar is configured to rise from the groove bottom so that the height of the tie bar 32 from the groove bottom B35 is about one half of the groove depth, therefore, when the tread wear reaches to about one half of the groove depth, the tie bar 32 appears in the ground contacting surface – (corresponds to the first portion has a smaller groove depth than the second portion).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral grooves of Iwatani to have first and second portions in the claimed manner as taught by Oba and Mukai as doing so results in the claimed first and second portion structure and is advantageous for improving snow and wet performance of the tire as the tread wears as taught by Oba and Mukai.
Regarding claims 2-4, As to the first portion includes a main body part having a first depth and a sub part having a second depth smaller than the first depth, and the main body part and the sub part are aligned in the tire circumferential direction; the first portion includes a groove wall formed in a step shape by the main body part and the sub part; the main body part of the first portion has a groove width equal to that of the second portion.

    PNG
    media_image3.png
    237
    276
    media_image3.png
    Greyscale

As best depicted in FIG. 8 above the tie bar sipe creates a first portion main body having a larger depth then the tie bar top surface portion having a smaller depth than the tie bar sipe depth – (corresponds to first portion includes a main body part having a first depth and a sub part having a second depth smaller than the first depth, and the main body part and the sub part are aligned in the tire circumferential direction); and as depicted above the sipe disposed on the tie bar creates a step portion at the junction of the tie bar top surface and the vertical wall of the sipe – (corresponds to the first portion includes a groove wall formed in a step shape by the main body part and the sub part). Mukai further discloses such a sipe portion is advantageous for improving wet performance when the tie bar appears in the ground contact portion of the tread, see [0124]. As to the main body part of the first portion has a groove width equal to that of the second portion: It is considered that forming the tie bar sipe such that the main body portion formed by it, has a groove width equal to that of the second portion would predictably and advantageously extend the capabilities of the sipe. That is, as the tie bar appears in the ground contacting surface, tread pattern’s wet performance improves as discussed by Mukai.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral grooves of Iwatani to have first and second portions in the claimed manner as taught by Oba and Mukai as doing so results in the claimed first and second portion structure and is advantageous for improving snow and wet performance of the tire as the tread wears as taught by Oba and Mukai.
Regarding claims 5-9, modified Iwatani discloses each of the lateral grooves 17 has a terminal end within the land portion 11, see Oba - FIG. 1; and the land portion 11 has sipes 21 extending from the terminal end; and 
[AltContent: textbox (First side of the first portion)][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

the land portion 11 has crown chamfered portions 27 – (construed as circumferential recesses) that are provided at a corner portion between a tread surface of the land portion and a groove wall of the inboard shoulder main groove 4 and that extend in the tire circumferential direction, and each of the crown chamfered portions 27 communicates with a first side in the tire circumferential direction of the first portion of the lateral groove; and since both the tie bar and chamfered portion has an appreciable depth, it is obvious that the portions defined by the tie bar and chamfers communicate with each other – (corresponds to the first portion has a main body part having a first depth, and each of the circumferential recesses communicates with the main body part of the first portion of the lateral groove), see Oba: FIG. 1 and [0072]-[0074]; and
[AltContent: textbox (Chamfer)][AltContent: arrow]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

the land portion has chamfers that are provided at the corner portion between the tread surface of the land portion 11 and the groove wall of the inboard shoulder main groove 4, that extend in the tire circumferential direction, and that are recessed less than the chamfered portions 27, and each of the chamfers communicates with a second side in the tire circumferential direction of the first portion of the lateral groove; the tread portion 2 has a crown land portion, a pair of middle land portions adjacent to the crown land portion, and a pair of shoulder land portions adjacent to the middle land portions and provided at endmost tread edge sides, and the land portion is formed as the pair of middle land portions.
Regarding claims 10-11, modified Iwatani further discloses:
[AltContent: arrow][AltContent: textbox (Second middle lateral groove first portion)][AltContent: arrow][AltContent: textbox (First middle lateral groove first portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder land portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Middle land portions)][AltContent: arrow][AltContent: textbox (Crown land portion)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The tread portion has a crown land portion and a pair of middle land portions adjacent to the crown land portion, the pair of shoulder land portions are adjacent to the middle land portions and provided at endmost tread edge sides, and the land portion is formed as at least one of the pair of middle land portions; and each of the middle land portions has, as the lateral grooves, first middle lateral grooves each having the first portion at the crown land portion side, and second middle lateral grooves each having the first portion at the shoulder land portion side, and the first middle lateral grooves and the second middle lateral grooves are alternately provided in the tire circumferential direction., see above.
Regarding claim 12, The limitation “the tread portion specifies how the tire is to be oriented when mounted to a vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside. However, modified Iwatani discloses such a tire orientation is suitable for contributing to a tire capable of improving snow performance while maintaining steering stability on dry roads, see [0001] and Fig. 1 having outboard tread edge To and inboard tread edge Ti. Moreover, as the illustration in the rejection of claim 10 above depicts; no matter the mounting the second middle lateral grooves are formed without facing the first portions of the first middle lateral grooves in the tire circumferential direction.
Regarding claims 17-18, modified Iwatani further discloses each of the lateral grooves has a terminal end within the land portion; and where the land portion has sipes extending from the terminal end, see Oba – Fig. 3.
Regarding claim 23, modified Iwatani further discloses chamfers 27 that extend in the tire circumferential direction and form at least one circumferential edge of the land portion 11 that directly abuts the main groove 4, see Oba FIG. 3.
Claim 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (US 2016/0144667 A1), in view of Oba (US 2018/0319219 A1 – of record, used as English translation for JP 2018188009A), in view of Mukai (US 2010/0252159A1 – of record), as applied to claim 10 above, and further in view of Nagahara (US 2016/0082780 A1 – of record).
Regarding claim 16, modified Iwatani does not explicitly disclose the land portion is a crown land portion.
Nagahara discloses a tire and tread pattern suitable for exhibiting good ice/snow performance and steering stability, see [0001]. The tread pattern is configured to have a center land region 7, having disposed thereon center grooves 30A, 30B – (corresponds to lateral grooves having a first portion communicating with the main groove). Nagahara discloses such a configuration lets the snow and/or water in the center groove be discharged toward the crown main grooves, see [0081]-[0082].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lateral grooves of modified Iwatani be disposed on a crown land portion as taught by Nagahara to provide the tire with the aforementioned benefits.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claim 19, modified Iwatani further discloses the land portion 11 has crown chamfered portions 27 – (construed as circumferential recesses) that are provided at a corner portion between a tread surface of the land portion and a groove wall of the inboard shoulder main groove 4 and that extend in the tire circumferential direction, and each of the crown chamfered portions 27 communicates with a first side in the tire circumferential direction of the first portion of the lateral groove, see above.
Regarding claim 20, modified Iwatani further discloses:
[AltContent: arrow][AltContent: textbox (Second middle lateral groove first portion)][AltContent: arrow][AltContent: textbox (First middle lateral groove first portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder land portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Middle land portions)][AltContent: arrow][AltContent: textbox (Crown land portion)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



The tread portion has a crown land portion and a pair of middle land portions adjacent to the crown land portion, the pair of shoulder land portions are adjacent to the middle land portions and provided at endmost tread edge sides, and the land portion is formed as at least one of the pair of middle land portions; and each of the middle land portions has, as the lateral grooves, first middle lateral grooves each having the first portion at the crown land portion side, and second middle lateral grooves each having the first portion at the shoulder land portion side, and the first middle lateral grooves and the second middle lateral grooves are alternately provided in the tire circumferential direction., see above.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (US 2016/0144667 A1), in view of Oba (US 2018/0319219 A1 – of record, used as English translation for JP 2018188009A), in view of Mukai (US 2010/0252159A1 – of record).
Figures: The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claim 21, Iwatani discloses a tire and tread pattern suitable for achieving good on-snow performance by ensuring a satisfactorily large groove area by main grooves and lateral grooves, as well as good-on ice performance by an edge effect caused by sipes; to include solving a problem of excessive wear in the center position of the tread, see [0003[, [0007].
The tread pattern is configured to have a tread portion having a plurality of main grooves 2 continuously extending in a tire circumferential direction, a land portion 3a, 3b adjacent to one or more main grooves among the plurality of main grooves 2, and a pair of shoulder land portions 3 that sandwich the land portions 3a, 3b and the plurality of main grooves 2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

While Iwatani discloses the land portions 3a, 3b have lateral grooves 4 disposed thereon; it does not disclose the claimed configuration of the lateral grooves. However, as Iwatani discloses the lateral grooves 4 are suitable for providing good on-snow and on-ice performance one would seek tread designs which further enhances snow and ice performance.
  Oba discloses a tire and tread pattern suitable for improving snow performance while maintaining steering stability on dry roads, see [0001]. The tread pattern is configured to have lateral grooves 17 which extend from an inboard shoulder main groove 4 in a tire axial direction, where each of the lateral grooves 17 has a first portion communicating with the main groove, and a second portion connected to the first portion, and the first portion has a larger groove width than the second portion.

    PNG
    media_image2.png
    266
    548
    media_image2.png
    Greyscale

Oba discloses such a configuration allows for strongly compressed snow columns which improves snow driving performance, see [0049].
Mukai discloses a tire and tread pattern suitable for running on dry pavements as well as snowy/icy pavements, see [0001]. The tread pattern is configured to have a lateral groove 31, include a tie bar 32 – (construed as a first portion), which has a sipe 33 disposed thereon. The tie bar is configured to rise from the groove bottom so that the height of the tie bar 32 from the groove bottom B35 is about one half of the groove depth, therefore, when the tread wear reaches to about one half of the groove depth, the tie bar 32 appears in the ground contacting surface – (corresponds to the first portion has a smaller groove depth than the second portion).
As to the first portion includes a main body part having a first depth and a sub part having a second depth smaller than the first depth, and the main body part and the sub part are aligned in the tire circumferential direction; the first portion includes a groove wall formed in a step shape by the main body part and the sub part; and the second depth of the sub part is 60% to 85% of the first depth of the main body part:

[AltContent: arrow][AltContent: textbox (Sub part with smaller second depth)][AltContent: textbox (First portion main body with larger first depth)][AltContent: arrow]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As best depicted in Mukai - FIG. 8 above, the tie bar sipe 33 creates a first portion main body having a larger depth than the tie bar top surface portion having a smaller depth than the tie bar sipe depth – (corresponds to first portion includes a main body part having a first depth and a sub part having a second depth smaller than the first depth, and the main body part and the sub part are aligned in the tire circumferential direction); and as depicted above the sipe disposed on the tie bar creates a step portion at the junction of the tie bar top surface and the vertical wall of the sipe – (corresponds to the first portion includes a groove wall formed in a step shape by the main body part and the sub part).
Mukai further discloses such a sipe portion is advantageous for improving wet performance when the tie bar appears in the ground contact portion of the tread, see [0124]. Furthermore, it is considered that forming the tie bar sipe such that the second depth of the sub part is 60% to 85% of the first depth of the main body part would predictably and advantageously extend the capabilities of the sipe. That is, as the tie bar appears in the ground contacting surface, tread pattern’s wet performance improves as discussed by Mukai.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Iwatani in the claimed manner as taught by Oba and Mukai as doing so results in an improved tread pattern being advantageous for improving snow and wet performance of the tire as the tread wears as taught by Oba and Mukai.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatani et al. (US 2016/0144667 A1), in view of Oba (US 2018/0319219 A1 – of record, used as English translation for JP 2018188009A), in view of Mukai (US 2010/0252159A1 – of record).
Figures: The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claim 22, Iwatani discloses a tire and tread pattern suitable for achieving good on-snow performance by ensuring a satisfactorily large groove area by main grooves and lateral grooves, as well as good-on ice performance by an edge effect caused by sipes; to include solving a problem of excessive wear in the center position of the tread, see [0003[, [0007].
The tread pattern is configured to have a tread portion having a plurality of main grooves 2 continuously extending in a tire circumferential direction, a land portion 3a, 3b adjacent to one or more main grooves among the plurality of main grooves 2, and a pair of shoulder land portions 3 that sandwich the land portions 3a, 3b and the plurality of main grooves 2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

While Iwatani discloses the land portions 3a, 3b have lateral grooves 4 disposed thereon; it does not disclose the claimed configuration of the lateral grooves. However, as Iwatani discloses the lateral grooves 4 are suitable for providing good on-snow and on-ice performance one would seek tread designs which further enhances snow and ice performance.
  Oba discloses a tire and tread pattern suitable for improving snow performance while maintaining steering stability on dry roads, see [0001]. The tread pattern is configured to have lateral grooves 17 which extend from an inboard shoulder main groove 4 in a tire axial direction, where each of the lateral grooves 17 has a first portion communicating with the main groove, and a second portion connected to the first portion, and the first portion has a larger groove width than the second portion.

    PNG
    media_image2.png
    266
    548
    media_image2.png
    Greyscale

Oba discloses such a configuration allows for strongly compressed snow columns which improves snow driving performance, see [0049].
Mukai discloses a tire and tread pattern suitable for running on dry pavements as well as snowy/icy pavements, see [0001]. The tread pattern is configured to have a lateral groove 31, include a tie bar 32 – (construed as a first portion), which has a sipe 33 disposed thereon. The tie bar is configured to rise from the groove bottom so that the height of the tie bar 32 from the groove bottom B35 is about one half of the groove depth, therefore, when the tread wear reaches to about one half of the groove depth, the tie bar 32 appears in the ground contacting surface – (corresponds to the first portion has a smaller groove depth than the second portion).
As to the first portion includes a main body part having a first depth and a sub part having a second depth smaller than the first depth, and the main body part and the sub part are aligned in the tire circumferential direction; and the first portion includes a groove wall formed in a step shape by the main body part and the sub part; and the second depth of the sub part is 60% to 85% of the first depth of the main body part; and the first depth of the main body part is 50% to 80% of a groove depth of the second portion:

[AltContent: arrow][AltContent: textbox (Sub part with smaller second depth)][AltContent: textbox (First portion main body with larger first depth)][AltContent: arrow]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As best depicted in Mukai - FIG. 8 above, the tie bar sipe 33 creates a first portion main body having a larger depth than the tie bar top surface portion having a smaller depth than the tie bar sipe depth – (corresponds to first portion includes a main body part having a first depth and a sub part having a second depth smaller than the first depth, and the main body part and the sub part are aligned in the tire circumferential direction); and as depicted above the sipe disposed on the tie bar creates a step portion at the junction of the tie bar top surface and the vertical wall of the sipe – (corresponds to the first portion includes a groove wall formed in a step shape by the main body part and the sub part).
Mukai further discloses such a sipe portion is advantageous for improving wet performance when the tie bar appears in the ground contact portion of the tread, see [0124]. Furthermore, it is considered that forming the tie bar sipe such that the second depth of the sub part is 60% to 85% of the first depth of the main body part and the first depth of the main body part is 50% to 80% of a groove depth of the second portion would predictably and advantageously extend the capabilities of the sipe. That is, as the tie bar appears in the ground contacting surface, tread pattern’s wet performance improves as discussed by Mukai.
As to a length in the tire circumferential direction of the sub part is 80% to 120% of a length in the tire circumferential direction of the main body part, and a length in the tire axial direction of the first portion is 15% to 45% of a length in the tire axial direction of one of the lateral grooves:
The claimed range includes having the sub part circumferentially extend the full length (100%) of the main part and where the main part (tie bar) is at least 15% of the lateral groove as disclosed in Fig. 1. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Iwatani in the claimed manner as taught by Oba and Mukai as doing so results in an improved tread pattern being advantageous for improving snow and wet performance of the tire as the tread wears as taught by Oba and Mukai.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749